104 F.3d 352
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Richard BOYLES;  Tyrie Lyn Boyles, Plaintiffs-Appellants,v.Lonnie PETRUCELLI, Defendant-Appellee.
No. 96-7543.
United States Court of Appeals, Second Circuit.
Nov. 22, 1996.

Appeal from the United States District Court for the Southern District of New York (Parker, Judge ).
Appearing for Appellants:  Allan M. Silverstein, Geoghan Cohen & Bongiorno, New York, New York.
Appearing for Appellee:  Anthony Xanthakis, Galvano & Xanthakis, New York, New York.
S.D.N.Y.
AFFIRMED.
Present:  WINTER, ALTIMARI, and WALKER, JR., Circuit Judges.


1
Richard Boyles and Tyrie Lyn Boyles appeal from Judge Parker's grant of summary judgment in favor of Lonnie Petrucelli.  This is a slip-and-fall diversity action in which the Boyles sued their landlord Petrucelli to recover damages for personal injuries due to Petrucelli's alleged negligence.  Richard Boyles sues for damages suffered as a result of his falling on a rotting wooden step leading to the basement of his residence.  Tyrie Lyn Boyles sues for loss of consortium resulting from her husband's injuries.  We affirm for substantially the reasons stated by the district court.  Boyles v. Petrucelli, 94-CV-7286 (BDP) (S.D.N.Y. April 18, 1996).